The order of the Appellate Court for the Second District in this case affirming the judgment of the circuit court of Kankakee county was entered on September 9, 1937. *Page 415 
Neither a notice of intention to apply for rehearing nor a petition for rehearing was filed in the Appellate Court within the fifteen-day period prescribed by its rule 19. As a result, under the provisions of section 75 of the Civil Practice act (Ill. Rev. Stat. 1937, chap. 110, par. 199) the judgment of the Appellate Court became final upon the expiration of the fifteen-day period — namely upon September 24, 1937. To obtain further review, petitioner was required, within forty days of the date upon which the judgment of the Appellate Court became final, to file its petition for leave to appeal in this court under the provisions of section 75, as well as make proof of service of three copies of the petition upon the respondent or her attorney as required by rule 32 of this court. The petition in this case was not filed until November 11, 1937, yet the forty-day period prescribed by the statute and rules expired on November 3, 1937. For this reason the motion of respondent to dismiss the petition for leave to appeal is granted and the petition is hereby dismissed.
Petition for leave to appeal dismissed.